Citation Nr: 1525923	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carl Groves, Agent


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1995 to February 1996 and active duty service from January 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (though jurisdiction now lies with the Nashville, Tennessee RO).  The July 2007 rating decision granted entitlement to service connection for PTSD and established a 30 percent disability rating, effective June 2005.  The Board previously remanded the Veteran's claim in December 2012.  

In addition, in a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) denied the Veteran's claim to reopen a claim for entitlement to service connection for congenital small cataracts.  The Veteran filed a notice of disagreement (NOD) as to this issue in January 2015.  The electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized, and Manlincon is therefore not applicable.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the most recent Supplemental Statement of the Case issued in March 2013, additional evidence, specifically VA treatment records, was associated with the Veteran's claims file.  A document, apparently dated March 2013, waived initial AOJ consideration of any evidence subsequently submitted by the Veteran's representative.  The additional evidence associated with the Veteran's claims file was VA treatment records that were obtained as part of an unrelated claim pending at the AOJ.  As there is no indication that they were submitted by the Veteran's representative, this evidence is presumed to have been obtained by VA and thus the March 2013 waiver is inapplicable.  As such, in an April 2015 letter, the Board informed the Veteran and his representative that additional evidence had been received that had not been previously considered by the AOJ and that the Veteran could waive initial AOJ review of the additional evidence.  No response was received to this letter.  Pursuant to the instructions in the April 2015 letter, as no response was received, the Board will assume that the Veteran does not wish to have the Board decide his claim at this time and therefore the claim will be remanded to the AOJ for initial review of the additional evidence.     

Also, while on remand, any outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from December 2014).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from December 2014).

2.  Review all evidence, including the additional evidence received subsequent to the March 2013 Supplemental Statement of the Case, and readjudicate the Veteran's claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




